DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 December 2020has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8, 10, 11, 13, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitakata et al. (US 2017/0080884).
In Re claim 1, Kitakata et al. disclose a shock absorbing member (14) between a bumper reinforcement (16) and a vehicle body (10, 12), comprising: a distal end (14F); a base end (14R) flange (120F); and an absorbing member body (14A), wherein the absorbing member body includes a carbon fiber-glass reinforced plastic layer (see pars. 0041 and 0089), and the base end flange portion includes a glass fiber reinforced plastic layer (see par. 0041 and 0089).  The examiner points out that par. 0089 discloses that various fibers can be employed together, and that different fibers can be used for different layers.
In Re claim 2, see figs. 1A and 1C.
In Re claims 3 and 6, see par. 0089, which discloses that various fibers can be employed together in the layers, and that different fibers can be used for different layers.
In Re claims 8, 10, 11, and 13, see figs. 4, which show multiple laminated layers. Also see par. 0089, which discloses that various fibers can be employed together (including glass) in the layers, and that different fibers can be used for different layers.
In Re claims 17 and 18, Kitakata et al. disclose a carbon fiber-glass reinforced plastic resin layer matrix (see pars. 0041 and 0089) and a thermosetting resin (pars. 0041 and 0088).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 7, 9, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kitakata et al. (US 2017/0080884) as applied to claim 1 above, and further in view of Mukainakano et al. (US 2015/0069774).
In Re claims 4, 7, 9, and 12, Kitakata et al. fail to disclose stacking the reinforced layers such that the number of stacked layers gradually increases from a distal end to a base end.
Mukainakano et al. disclose a similar carbon fiber and glass fiber reinforced plastic shock absorbing member (2; par. 0024).  Mukainakano et al. show in fig. 2B that the number of layers gradually increase, thus increasing the elastic modulus of the shock absorber (pars. 0030, 0036).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shock absorber of Kitakata et al. to include an increasing number of fiber reinforced plastic layers, as taught by Mukainakano et al., to gradually increase the modulus of elasticity of the shock absorber with an increased displacement, therefore increasing the shock absorbing ability of the shock absorber.
In Re claims 5 and 14-16, see figs. 4 of Kitakata et al., which show multiple laminated layers. Also see par. 0089 of Kitakata et al., which discloses that various fibers can be employed together (including glass) in the layers, and that different fibers can be used for different layers.  Also see fig. 2B of Mukainakano et al..

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS W IRVIN whose telephone number is (571)270-3095. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W IRVIN/           Primary Examiner, Art Unit 3657